DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for remotely controlling a plurality of indoor farming facilities and a non-transitory computer-readable medium storing computer-executable instructions that when executed by a computer cause the computer to perform a method. 
The limitation of receiving data over a computer network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “over a computer,” nothing in the claim element precludes the step from practically being performed in the mind. The additional elements “a non-transitory computer-readable medium storing computer-executable instructions that when executed by a computer...” is considered a general purpose computer. For example, but for the “over a computer” language, “filtering…data” in the context of this claim encompasses the user selection. Similarly, the limitation of configuring a plurality of schedules, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “over a computer” language, “filtering”, “displaying”, “configuring”, and “sending” in the context of this claim encompasses the user selection. If a claim limitation, under 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a computer network to perform the receiving step. The computer network in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving, filtering, and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-20, and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bongartz et al. (US 2019/0259108) in view of Hirschfeld et al. (US 2018/0027282).
In re claims 1 and 16, Bongartz et al. disclose a method for remotely controlling a plurality of indoor farming facilities comprising: receiving, over a computer network, from a plurality of devices installed in an indoor farming module, a plurality of data associated with at least one of: a water level in a watering reservoir, a pH level in an irrigation system, a temperature in the indoor farming module, a humidity level in the indoor farming module, a carbon dioxide (C02) level in the indoor farming module, and a power relay status [1872] [1881]; filtering the received plurality of data on a remote computer based on user selection in a user interface [1573-1574] and [1604-1605]; displaying, in the user interface, the filtered data received from the plurality of devices; configuring a plurality of schedules for the plurality of devices using the user interface [1872-1873], wherein the plurality of schedules comprise at least one of an irrigation schedule, a lighting schedule, and a data collection schedule; and sending the configured plurality of schedules to one or more controllers of the indoor farming module [1747-1750] [1890-1892].
Not specifically disclosed is filtering the plurality of data on a remote computer based on a user-selectable filtering field in a user interface, the user interface comprising a plurality of panels.
However, with reference to Figure 17A, Hirschfeld et al. disclose filtering a plurality of data on a remote computer based on a user-selectable filtering field in a user interface, the user interface comprising a plurality of panels. The advantage of this is to organize and display a quantity of data in a plurality of panels for user selection in order to make the process of selection more user-friendly. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the user-interface of Bongartz et al. to include filtering a plurality of data on a remote computer based on a user-selectable filtering field in a user interface, wherein the user interface comprising a plurality of panels, as taught by Hirschfeld et al. in order to organize and display a quantity of data in a plurality of panels for user selection.
In re claims 2 and 17, with reference to [0350]. Bongartz et al. disclose wherein the plurality of data comprises temperature and humidity recordings in a predefined period of time.
In re claims 3 and 18, with reference to [2540]. Bongartz et al. disclose configuring a recurring interval for the plurality of schedules.
In re claims 4 and 19, with reference to [2544]. Bongartz et al. disclose the plurality of schedules are configured to control a plurality of associated power relays.
In re claims 5 and 20, Bongartz et al. disclose tracking temperature and humidity data every minute [0084-0085] and [0093] and displaying data [0096] and graphically displaying data [0567]. Not disclosed is displaying a first curve of temperatures and a second curve of humidity data. However it would have been obvious to one having ordinary skill in the art at the time of the invention to have displayed the data in any form including a first and second curve in order to monitor the data.
In re claims 6-7, with reference to [1960], Bongartz et al., as modified by Hirschfeld et al., disclose displaying, on at least one panel of the user interface, an information list of each of the plurality of devices, wherein the information list comprises at least one of a type, a status, an IP address, a recent activity, and a tag of at least one of the plurality of devices.
In re claims 22 and 26, Bongartz et al., as modified by Hirschfeld et al., disclose the filtering field is configured to filter the received plurality of data based on a function of each device in the plurality of devices and to cause a panel to be displayed on the user interface for each device represented in the filtered data.
In re claims 23 and 27, with reference to [0667]. Bongartz et al. disclose identifying at one or more characteristics of plants in the indoor farming module, the one or more characteristics comprising at least one of a species and a variety of the plants.
In re claims 24 and 28, with reference to [2306-2312]. Bongartz et al. disclose determining whether plants in the indoor farming module are ready to be moved from a first plot in the indoor farming module to a second plot in the indoor farming module based on the plurality of data; and sending a signal to a handling system when the plurality of data indicates that the plants are ready to be moved, the signal comprises an instruction for transporting the plants from the first plot to the second plot.
In re claims 25 and 29, with reference to [0384], [2317], [2321], and [2374]. Bongartz et al. disclose displaying a plot management user interface comprising a zone identifier for specifying an area of the indoor farming module where a plot is located. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ray et al. (US 2017/0300193).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/            Primary Examiner, Art Unit 3644